DETAILED ACTION
Continued Examination Under 37 CFR 1.114
The amendment filed 18 August 2021 has been entered.  The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Applicant's arguments filed 8/18/21 have been fully considered but they are not persuasive.

The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.

Claims 14-27 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Claims 1, 2, 5-8 stand rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for pre-AIA  the inventor(s), at the time the application was filed, had possession of the claimed invention, for the reasons made of record in Paper NOs: 20200927, 20210204 & 20210609, and as follows.  This is a written description rejection.

Applicants argues on pages 18-22 of the response that the claims have now been amended, and therefore, “the disclosure in the instant specification regarding ‘LTA4H modulatory agents” does not affect the written description of the method of improving cognitive function caused by neuroinflammation by administering a small organic molecule that inhibits LTA4H activity”.  The Examiner disagrees because of the reasons already made of record, and specifically because even the exhaustive list of compounds recited in new claims 14-27, which by themselves have written description, do not reasonably provide a common structure for defining the genus of “small organic molecules” required for use in the instant treatment method, and for all the reasons previously made of record.  Therefore, Applicant’s arguments remain not persuasive for use of the generic small organic molecules, as encompassed by claims 1, 2, 5, 6 & 7-8.  In arguendo, merely being a small organic molecule, or “many small organic molecules”, does not reasonably functionally constitute a “LTA4H” inhibitor”.
Thus, because it cannot be reasonably determined before-the-fact, based upon the instant specification, which merely lists a multitude of compounds as “LTA4H modulatory agents”, but not whether they are alternatively LTA4H “agonists”, versus “inhibitors”, the written description requirement is not met.  Consistent with that previously made of record that no common structure within the various and unrelated “class[es] of compounds” listed within the specification distinguishes what structurally constitutes a LTA4H inhibitor, nor what reasonably constitutes a “representative number of species” of an inhibitor, again based upon the current record.  Therefore, merely defining “LTA4H inhibitor” functionally defines nothing, as it relates to this rejection.  Again, this pending rejection is a written description rejection and not an enablement rejection.

 “[T]he purpose of the written description requirement is to ‘ensure that the scope of the right to exclude, as set forth in the claims, does not overreach the scope of the inventor’s contribution to the field of art as described in the patent specification.’” Ariad Pharm., Inc. v. Eli Lilly & Co., 598 F.3d 1336, 1353-54 (Fed. Cir. 2010) (en banc) (quoting Univ. of Rochester v. G.D. Searle & Co., 358 F.3d 916, 920 (Fed. Cir. 2004)).

“To show invention, a patentee must convey in its disclosure that is ‘had possession of the claimed subject matter as of the filing date’. Demonstrating possession ‘requires a precise definition’ of the invention. To provide this ‘precise definition’ for a claim to a genus, a patentee must disclose ‘a representative number of species within the scope of the genus of structural features common to the members of the genus so that one of skill in the art can visualize or recognize the member of the genus’” [emphasis added ]. Amgen v. Sanofi, 872 F.3d 1354, 1358 (Fed. Cir. 2017) [i.e., as it relates to functionally describing inhibitory specificity to LTA4H here].


In summary, the specification discusses on pages 2-5 that LTA4H contributes to the development of cognitive disorders, such as Alzheimer’s disease, etc., based upon the conversion of leukotriene A4 to leukotriene B4, which leads to neuroinflammation.  Antagonists of LTA4H are then proposed to be useful to treat neuroinflammation, cognition and to improve motor function.  Pages 16-81 then describe various compounds that may modulate LTA4H function.  However, no correlation between structure and either inhibitory or activating function/activity is recited within the claims nor adequately described within the specification.  In other words, generic “LTA4H inhibitors” (i.e., as it relates to amended claim 1), or even specific compounds that antagonize the epoxide hydrolase activity or amino peptidase activity of LTA4H (i.e., as it relates to claims 5-6) are not adequately described by a common structure, nor by a “representative number of species within the scope of the genus of structural features common to the members of the genus”, nor adequately recited within the claims, in order to demonstrate possession of the “LTA4H inhibitors” now encompassed for use by the current claims.  Again note that pages 16-81 do not distinguish between LTA4H “agonists’ versus “inhibitors/ antagonists”, but merely describes “LTA4H modulatory agents”.

Taken a different way, one skilled in the art cannot reasonably visualize what critical chemical structure is correlated with the functionality of making a LTA4H inhibitor that specifically effects either epoxide hydrolase function or aminopeptidase activity, or for making a “LTA4H inhibitor” in general. Thus, no adequate written description is provided in the instant specification as to what structurally constitutes the genus of “LTA4H inhibitors” versus “LTA4H agonists” required to be used in the currently claimed method, because merely listing putative “LTA4H modulatory agents” on pages 16-81 of the specification, which describes no common structure for what constitutes an “inhibitor/antagonist” versus an “agonist”, does not reasonably show a representative number of species to demonstrate possession of the claimed genus of “inhibitory” compounds required to practice the instantly claimed method.
To provide evidence of possession of a claimed genus, the specification must provide sufficient distinguishing identifying characteristics of the genus.  The factors to be considered include disclosure of complete or partial structure, physical and/or chemical properties, functional characteristics, structure/function correlation, methods of making the claimed product, or any combination thereof.  Thus, in the absence of sufficient recitation of distinguishing identifying characteristics, the specification does not provide adequate written description of use of the claimed genus of “LTA4H inhibitors” required to practice the currently claimed method, because one skilled in the art cannot structurally visualized any functional generic chemical structure that would structurally define/characterize the genus of LTA4H inhibitors/antagonists (versus LTA4H agonists) required to be used by these current claims; especially when none are specifically and adequately recited within any of the current claims.  In other words, because the specification fails to provide a representative number of species to show Applicant is in correlation between function and structure, or by a combination of such identifying characteristics, the written description requirements under 35 U.S.C. 112, first paragraph are not met.  See MPEP 2163.
Accordingly, Vas-Cath Inc. v. Mahurkar, 19 USPQ2d 1111, 1117, makes clear that "applicant must convey with reasonable clarity to those skilled in the art that, as of the filing date sought, he or she was in possession of the claimed invention". "The invention is, for purposes of the 'written description' inquiry, whatever is now claimed [emphasis added]".

Claims 1, 2 & 5-8 stand rejected under 35 U.S.C. 102(a)(1) & (a)(2) as being anticipated by Isakson et al (U.S. Patent 5,700,816), for the reasons made of record in Paper NO: 20200927 & 20210204 & 20210609, and as follows.
Applicants re-iterate arguments on pages 22-23 of the response that “Isakson does not disclose a method of improving cognitive function in a subject diagnosed with age-related cognitive impairment caused by neuroinflammation, the method comprising administering, as a sole active agent, a therapeutically effective amount of a small organic molecule that inhibits LTA4H activity”.  As previously made of record, because Isakson broadly discloses treatment of inflammation and inflammation-related disorders with small organic molecules, Isakson, anticipates these generic claims, which includes treating “certain nervous system disorders such as alzheimer’s disease and dementia”.  Thus, Applicant’s arguments remain not persuasive.



MPEP 904.01 makes clear that "[d]uring patent examination, the claims are given the broadest reasonable interpretation consistent with the specification [emphasis added]. See In re Morris, 127 F.3d 1048, 44 USPQ2d 1023 (Fed. Cir. 1997).

As previously made of record, the claims recite a single active step of administration, and the population to be treated includes subjects with Alzheimer’s disease (e.g., claim 2), which is well known in the art to be a cognitive impairment disorder.  Anything the single active step reasonably accomplishes through administration of a LTA4H inhibitor is then reasonably anticipated.  No additional step of measuring cognitive improvement is recited, and therefore, Applicant’s arguments remain not on point with what is actually encompassed by the current claims, because Iaskson et al. specifically teach treating inflammation-related disorders, and specifically teach treating those inflammatory diseases that include treating “alzheimer’s disease and dementia”, as disclosed in the same paragraph of their disclosure, which by definition, are “cognitive disorders”.
“A reference may be relied upon for all that it would have reasonably suggested to one having ordinary skill the art, including nonpreferred embodiments”. Merck & Co. v. Biocraft Laboratories, 874 F.2d 804, 10 USPQ2d 1843 (Fed. Cir.), cert, denied, 493 U.S. 975 (1989). See also Upsher-Smith Labs. v. Pamlab, LLC, 412 F.3d 1319, 1323, 75 USPQ2d 1213, 1215 (Fed. Cir. 2005).
"The prior art's mere disclosure of more than one alternative does not constitute a teaching away from any of these alternatives because such disclosure does not criticize, discredit, or otherwise discourage the solution claimed...”  In re Fulton, 391 F.3d 1195, 1201, 73 USPQ2d 1141, 1146 (Fed. Cir. 2004).

In summary, Isakson et al teach treating inflammatory-associated disorders (e.g., ‘816 claims 9, 12, 15, 17 & 20), which include specifically treating multiple sclerosis (col. 3), Alzheimer’s disease (i.e., a CNS age-related cognitive impairment human disease) and dementia (i.e., CNS cognitive impairment disorders; col 3; as it relates to claims 1 & 2) with “LTA4H hydrolase inhibitors” (e.g., col. 4 (pps 4-5), col. 16 & ‘816 claims 2-4, 8, 12 & 15; as it relates to instant claims 1, 2 & 7-8).  In that these small organic compounds reasonably antagonize both hydrolase (i.e., as it relates specifically to claims 5 & 6) and aminopeptidase activities of LTA4H, given the structure of Isakson’s compounds inhibiting inflammation, the limitations of claims 5 & 6 are reasonably anticipated; absent evidence to the contrary.

Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to examiner Robert Hayes whose telephone number is (571) 272-0885.  The examiner can normally be reached on Monday through Thursday from 9:00 AM to 4:30 PM.
If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Jeffrey Stucker, can be reached on (571) 272-0911.  The fax phone number for this Group is (571) 273-8300.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).

/ROBERT C HAYES/Primary Examiner, Art Unit 1649                                                                                                                                                                                                        December 2, 2021